DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of application 17/514990 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11190601. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of application 17/514990 is the same as claims 1-20 of U.S. Patent No. 11190601 except for word variations. For example, see table below:

Application 17/514990
Patent No. 11190601
1. A method of configuring a new device, the method comprising: receiving, by an existing device that is configured with one or more settings, one or more instructions configured to set up a new device that has not yet been configured with the one or more settings of the existing device, the one or more settings corresponding to an existing wireless network connection between the existing device and a service provider electronic device; in response to receiving the one or more instructions, scanning for and detecting, by a wireless communication receiver of the existing device, a presence of the new device, the presence of the new device detected by detecting a broadcast signal transmitted by the new device within a wireless communication range of the wireless communication receiver; and after detecting the presence of the new device, transmitting, by the existing device directly to the new device without using the service provider electronic device as an intermediary, the one or more settings of the existing device that correspond to the existing wireless network connection between the existing device and the service provider electronic device, the transmitting directly to the new device to enable the new device to automatically configure itself and a new wireless network connection between the new device and the service provider electronic device with the same one or more settings as the existing device without requiring a user to provide the one or more settings to the new device.
1. A method of configuring a new device, the method comprising: receiving, by an existing device that is configured with one or more settings, one or more instructions configured to set up a new device that has not yet been configured with the one or more settings of the existing device, wherein the one or more settings comprise one or more access credentials associated with an existing wireless network connection between the existing device and a service provider electronic device; in response to receiving the one or more instructions, scanning for and detecting, by a short range communication receiver of the existing device, a presence of the new device, the presence of the new device detected by detecting a short-range broadcast signal transmitted by the new device within a communication range of the short range communication receiver; and in response to detecting the presence of the new device, transmitting, by the existing device directly to the new device via a short range communication link, at least a portion of the one or more access credentials associated with the existing wireless network connection between the existing device and the service provider electronic device, the transmitting directly to the new device to enable the new device to automatically configure itself and a new wireless network connection between the new device and the service provider electronic device with the same one or more settings as the existing device without requiring a user to provide credentials to the new device, the same one or more settings including the at least a portion of the one or more access credentials associated with the existing wireless network connection between the existing device and the service provider electronic device.



Allowable Subject Matter
Claims 1-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649